Butler App. No. CA98-08-168. This cause, here on appeal from the Court of Appeals for Butler County, was considered in the manner prescribed by law. On consideration thereof, the appeal is dismissed, sua sponte, as having been improvidently allowed.
It is further ordered that the parties are to bear their respective costs herein expended; and that a mandate be sent to the Court of Common Pleas of Butler County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Butler County for entry.
Moyer, C.J., F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., concurs, as there is no ripe constitutional question.
Douglas, J., dissents.
Resnick, J., dissents and would reverse the judgment of the court of appeals.